Case 4:19-cv-00279-SEB-DML Document 76 Filed 06/23/20 Page 1 of 11 PageID #: 375




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             NEW ALBANY DIVISION

 USAA LIFE INSURANCE COMPANY,                     )
                                                  )
                             Plaintiff,           )
                                                  )
                        v.                        )      No. 4:19-cv-00279-SEB-DML
                                                  )
 OSCAR CYRANEK, et al.                            )
                                                  )
                             Defendants.          )

      ORDER GRANTING PLAINTIFF'S MOTIONS FOR INTERPLEADER
             DEPOSIT AND TO DISMISS COUNTERCLAIMS

        This action is one for interpleader relief and comes before the Court on Plaintiff's

 Motion for Interpleader Deposit [Dkt. 4], pursuant to 28 U.S.C. § 1335, and Plaintiff's

 Motion to Dismiss Counterclaim, pursuant to Federal Rule of Civil Procedure 12(b)(6).

 Plaintiff USAA Life Insurance Company ("USAA Life") has filed an interpleader

 complaint in this case to resolve what it contends are the competing claims of Defendants

 Oscar Cyranek and Brian Buchanan for the proceeds of a life insurance policy issued by

 USAA Life. Mr. Buchanan has counterclaimed, alleging claims against USAA Life for

 breach of contract, promissory estoppel, and intentional infliction of emotional distress.

 For the reasons detailed below, we GRANT Plaintiff's Motion for Interpleader Deposit

 and GRANT Plaintiff's Motion to Dismiss Counterclaim.

                                      Factual Background

        On November 24, 2006, USAA Life issued to Monika Buchanan ("Monika") a

 Level Term Series V Life Insurance Policy, with a policy number ending in 8495 (the


                                              1
Case 4:19-cv-00279-SEB-DML Document 76 Filed 06/23/20 Page 2 of 11 PageID #: 376




 "Policy"). Pursuant to the Policy, in the event of Monika's death, USAA Life would pay

 to the beneficiary of the Policy the death benefits of $250,000 plus interest accruing at the

 rate of two percent.

        When the Policy was first issued, Monika's husband at the time, Defendant Oscar

 Cyranek, was listed as its beneficiary. Monika and Mr. Cyranek subsequently divorced

 and Monika married Defendant Brian Buchanan on April 6, 2019. On January 9, 2019, a

 few months before she married Mr. Buchanan, Monika contacted USAA Life by

 telephone and instructed USAA Life to remove Mr. Cyranek as the beneficiary of the

 Policy and designate Mr. Buchanan as the new beneficiary. That same day, USAA Life

 issued correspondence to Monika in which it stated that Mr. Buchanan had been

 designated as the beneficiary of the Policy per Monika's oral instructions.

        Sadly, Monika died very soon thereafter—on May 17, 2019. In a letter dated May

 24, 2019, USAA Life contacted Mr. Buchanan, advising him that he was the sole

 beneficiary of the Policy and inviting him to confer with a USAA Life financial advisor.

 In that same letter, USAA Life provided Mr. Buchanan with the documents required to

 file a claim for the Policy proceeds, instructing him to mail, fax, or electronically remit

 the documents. A financial advisor from USAA Life also left a voicemail message with

 Mr. Buchanan offering to consult with him regarding the Policy proceeds.

        On June 11, 2019, Mr. Cyranek filed a petition with the Dearborn Circuit Court in

 Dearborn County, Indiana, requesting to be appointed personal representative of

 Monika's estate. In that petition, Mr. Cyranek testified under penalty of perjury that the

 proceeds of the Policy were meant to be paid not to him but to his and Monika's minor

                                               2
Case 4:19-cv-00279-SEB-DML Document 76 Filed 06/23/20 Page 3 of 11 PageID #: 377




 daughter. Mr. Cyranek further represented to the court that Mr. Buchanan had used a

 power of attorney to list himself as the beneficiary of the Policy, a representation that was

 later determined to be untrue.

        Mr. Cyranek and Mr. Buchanan appeared in the Dearborn Circuit Court on June

 11, 2019 for a hearing on Mr. Cyranek's petition. During the hearing, Mr. Buchanan

 agreed not to submit the documentation to claim the Policy proceeds while the court

 considered the petition. The court ultimately appointed a third party as the personal

 representative of Monika's estate who served USAA Life with a subpoena to obtain all

 documents pertaining to the Policy. It was determined based on that documentation that

 Mr. Cyranek's and Monika's daughter had never been a named beneficiary under the

 Policy. There was also no evidence that Mr. Cyranek had at any time filed a claim with

 USAA Life, either for himself or on behalf of his daughter, to claim the Policy proceeds.

        In September 2019, Mr. Buchanan moved for summary judgment in the Dearborn

 Circuit Court case arguing that the Policy proceeds should be paid to him as the sole

 beneficiary. A hearing on Mr. Buchanan's motion was scheduled for November 25,

 2019. Prior to the hearing, Mr. Cyranek moved to voluntarily dismiss his claims to the

 proceeds of the Policy. At the November 23 hearing, the court granted Mr. Cyranek's

 motion to dismiss and appointed Mr. Buchanan as the personal representative of

 Monika's estate. There was no adjudication by the state court determining the rightful

 beneficiary of the Policy proceeds.

        Following the hearing, counsel for USAA had conversations with Mr. Cyranek

 and his attorney as well as Mr. Buchanan and his attorney. Shortly thereafter, Mr.

                                              3
Case 4:19-cv-00279-SEB-DML Document 76 Filed 06/23/20 Page 4 of 11 PageID #: 378




 Buchanan submitted his paperwork to claim the Policy proceeds. At some point after the

 paperwork was submitted, USAA Life contacted Mr. Buchanan to inform him that it was

 investigating whether Mr. Cyranek had a claim to the Policy proceeds since it had been

 informed that, despite his voluntary dismissal of his claims in the Dearborn Circuit Court

 proceeding, Mr. Cyranek potentially still intended to pursue a claim for the Policy

 proceeds in a different forum. Specifically, Mr. Cyranek's current claim is that the Policy

 required that any change of beneficiary be made in writing, which did not occur, and

 thus, per the Policy, he remained the named beneficiary on the date of Monika's death

 and is entitled to the Policy proceeds.

        USAA Life filed this interpleader action on December 19, 2019, alleging that it

 has "a real and reasonable fear of double liability or vexatious, conflicting claims

 regarding the proceeds of the Policy" and thus "requires direction of the Court as to

 whom should receive the proceeds of the Policy." Dkt. 1 ¶¶ 23–24. Simultaneously with

 the filing of its complaint, USAA Life moved to interplead the Policy proceeds of

 $250,000. Mr. Buchanan objects to USAA Life's request to interplead funds; Mr.

 Cyranek has put forth no objection.

        Mr. Buchanan has also filed a counterclaim against USAA Life alleging claims for

 breach of contract, promissory estoppel, and intentional infliction of emotional distress

 based on USAA Life's filing of the instant interpleader action rather than paying him the

 Policy proceeds. USAA Life has moved to dismiss Mr. Buchanan's counterclaim.

        Now before us for decision are USAA Life's motions to interplead funds and to

 dismiss Mr. Buchanan's counterclaim, which we address in turn below.

                                              4
Case 4:19-cv-00279-SEB-DML Document 76 Filed 06/23/20 Page 5 of 11 PageID #: 379




                                        Legal Analysis

 I.     Motion for Interpleader Deposit

        USAA Life has moved to interplead funds, seeking to deposit with the court the

 Policy proceeds of $250,000. Mr. Buchanan objects to the motion for interpleader

 deposit, claiming Mr. Cyranek's position is groundless, and thus, USAA Life can have no

 legitimate fear of multiple litigation and is not entitled to an interpleader remedy and

 should not be permitted to interplead the Policy proceeds.

        A.     Legal Standard

        "The purpose of an interpleader action is to protect a stakeholder from the

 vexation of multiple lawsuits over contested property or funds, and the possibility of

 multiple liability that might result from adverse determinations in different courts."

 United States v. Armstrong, No. 1:06-cv-884-SEB-JMS, 2007 WL 4438924, at *5 (S.D.

 Ind. Dec. 17, 2007) (citations omitted). Interpleader actions typically proceed in two

 stages. Aaron v. Mahl, 550 F.3d 659, 663 (7th Cir. 2008). At the first stage, the court

 determines whether interpleader is appropriate by assessing whether the various

 interpleader requirements have been met and whether interpleader is an appropriate

 remedy given the facts of the case, including whether the jurisdictional requirements are

 satisfied, whether the stakeholder has a legitimate fear of multiple litigation directed at a

 single stake, and whether the claims are adverse to the stake and to one another.

 Armstrong, 2007 WL 4438924, at *6 (citing Indianapolis Colts v. Baltimore, 741 F.2d

 954, 958 (7th Cir. 1984)). At the second stage, the court adjudicates the adverse claims

 of the defendant claimants as to the property or funds at issue. Id.

                                               5
Case 4:19-cv-00279-SEB-DML Document 76 Filed 06/23/20 Page 6 of 11 PageID #: 380




        "Interpleader can be statutory or rule-based." Prudential Ins. Co. of Am. v. Barker,

 No. 4:18 CV 76, 2020 WL 108661, at *3 (N.D. Ind. Jan. 9, 2020). Here, Plaintiff seeks

 interpleader relief under the federal interpleader statute, 28 U.S.C. § 1335 and 28 U.S.C.

 § 2361. Under § 1335, federal courts have original jurisdiction over interpleader actions

 in cases in which the amount in controversy is $500 or more; the case involves two or

 more adverse claimants of diverse citizenship; and the plaintiff has deposited the funds or

 other property subject to dispute into the registry of the court. Id. Pursuant to § 2361, an

 action for interpleader allows a stakeholder "who has no claim to the money in the

 accounts and is willing to release it to the rightful claimant, 'to put the money … in

 dispute into court, withdraw from the proceeding, and leave the claimants to litigate

 between themselves the ownership of the fund in court.'" Commercial Nat'l Bank of

 Chicago v. Demos, 18 F.3d 485, 487 (7th Cir. 1994) (quoting Commercial Union Ins. Co.

 v. United States, 999 F.2d 581, 583 (D.C. Cir. 1993)).

        B.     Discussion

        Here, no dispute arises over the facts that the Policy proceeds exceed $500, that

 Defendants are diverse parties, and that USAA Life seeks to deposit the funds at issue

 into the registry of the court. Accordingly, these jurisdictional requirements of § 1335

 are met. Mr. Buchanan argues, however, that interpleader is nonetheless inappropriate in

 this case because USAA Life has not shown that Mr. Cyranek has made a valid claim

 against the Policy proceeds, depriving USAA Life of a reasonable and legitimate fear of

 double liability or multiple litigation concerning the funds. For the following reasons, we

 disagree.

                                              6
Case 4:19-cv-00279-SEB-DML Document 76 Filed 06/23/20 Page 7 of 11 PageID #: 381




        Here's the rule: "Interpleader is justified only when the stakeholder has a real and

 reasonable fear of double liability or conflicting claims." Mahl, 550 F.3d at 663 (citing

 Indianapolis Colts, 741 F.2d at 957). However, "[a] 'real and reasonable fear' does not

 require the party requesting inter-pleader to show that the claimants might eventually

 prevail." Id. Rather, the potential adverse claims must satisfy only a "minimal threshold

 level of substantiality." Indianapolis Colts, 741 F.2d at 958.

        We find that standard satisfied here. There is no dispute that, when the Policy was

 issued, Mr. Cyranek was originally listed as the beneficiary. After Mr. Cyranek and

 Monika divorced and shortly before she married Mr. Buchanan, Monika contacted USAA

 Life by telephone and orally changed the beneficiary of the Policy to Mr. Buchanan, who

 remained the named beneficiary at the time of her death and filed a claim for the Policy

 proceeds on that basis. Mr. Cyranek claims, however, that because the change in

 beneficiary was not made in writing as required by the Policy, he remains the proper

 beneficiary and is therefore entitled to the Policy proceeds. See Quinn v. Quinn, 498

 N.E.2d 1312, 1313–14 (Ind. Ct. App. 1986) (requiring "substantial compliance" with

 insurance policy requirements concerning a change of beneficiary). It is not our role at

 this point in these proceedings to assess or resolve the merits of these conflicting claims

 in order to find interpleader appropriate. See Aaron v. Merrill Lynch Pierce, Fenner &

 Smith, 502 F. Supp. 2d 804 (N.D. Ind. 2007) ("[A] court isn't required to assess the merits

 of the competing claims in determining whether interpleader is appropriate because '[t]he

 stakeholder should not be obliged at its peril to determine which two claimants has the

 better claim.'") (quoting John Hancock Mutual Life Ins. Co. v. Kraft, 200 F.2d 952, 954

                                              7
Case 4:19-cv-00279-SEB-DML Document 76 Filed 06/23/20 Page 8 of 11 PageID #: 382




 (2d Cir. 1953)). The facts before us are sufficient to establish a real and reasonable fear

 on the part of USAA Life of conflicting claims, regardless of whether it may believe one

 claim is more legitimate than the other. See 7 Charles A. Wright, Arthur R. Miller &

 Mary Kay Kane, Federal Practice and Procedure: Civil 3d § 1704 (3d ed. 2001) ("It is

 immaterial whether the stakeholder believes that all claims against the fund are

 meritorious. Indeed, in the usual case, at least one of the claims will be quite tenuous.").

        Accordingly, having found that the jurisdictional requirements of § 1335 are

 satisfied and that USAA Life has demonstrated a reasonable and real fear of double

 liability or conflicting claims for the Policy proceeds, we GRANT Plaintiff's Motion to

 Interplead Funds.

 II.    Motion to Dismiss Counterclaim

        Mr. Buchanan has filed a counterclaim against USAA Life for breach of contract,

 promissory estoppel, and intentional infliction of emotional distress. USAA Life seeks

 dismissal of Mr. Buchanan's counterclaim on the grounds that none of these claims seeks

 recoverable relief that is distinct from the interpleaded funds.

        It is well-recognized that "where a stakeholder is allowed to bring an interpleader

 action, rather than choosing between adverse claimants, its failure to choose between the

 adverse claimants (rather than bringing an interpleader action) cannot itself be a breach of

 a legal duty." Prudential Ins. Co. v. Hovis, 553 F.3d 258, 265 (3d Cir. 2009). Thus,

 courts have consistently rejected counterclaims that are "essentially based on the

 plaintiff's having opted to proceed via an interpleader complaint rather than having



                                               8
Case 4:19-cv-00279-SEB-DML Document 76 Filed 06/23/20 Page 9 of 11 PageID #: 383




 chosen from among competing adverse claimants." Lutheran Bhd. v. Comyne, 216 F.

 Supp. 2d 859, 862 (E.D. Wis. 2002).

        Having determined USAA Life's interpleader action to be proper, it cannot be

 liable for failing to distribute the interpleaded funds. Because Mr. Buchanan's breach of

 contract, promissory estoppel, and intentional infliction of emotional distress claims are

 all directly predicated on USAA Life's failure to pay him the Policy proceeds, those

 claims must be dismissed for failure to state a claim upon which relief can be granted,

 pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Id. at 862–63

 (dismissing counterclaim in interpleader action that "essentially object[ed] to the

 plaintiff's not having automatically paid the annuity proceeds to [one claimant]").

        This does not mean that Mr. Buchanan is precluded from bringing a counterclaim

 against USAA Life that may be "truly independent of who was entitled to the life

 insurance proceeds." Hovis, 553 F.3d at 264. For example, courts have held that a

 stakeholder can be held liable for diminishing the value of the interpleaded stake prior to

 the interpleader being filed, United States v. High Tech. Prods., Inc., 497 F.3d 637, 643

 (6th Cir. 2007), for misconduct separate from the decision to file an interpleader action,

 such as delaying filing for interpleader and misrepresenting the availability of funds,

 Wachovia Bank, N.A. v. Zomax, Inc., No. 2:09-CV-0076, 2009 WL 3698443 (S.D. Ohio

 Nov. 3, 2009), or even "for its investigation of ownership of the stake, at least where

 defects in its investigation can plausibly be blamed for the existence of the underlying

 ownership controversy." Hovis, 553 F.3d at 265–66. While Mr. Buchanan has advanced

 certain allegations and arguments in his briefing in response to Plaintiff's motion for

                                              9
Case 4:19-cv-00279-SEB-DML Document 76 Filed 06/23/20 Page 10 of 11 PageID #: 384




  interpleader and motion to dismiss counterclaim that might, if properly pled, support

  some cause of action separate from the interpleaded funds, his counterclaim as currently

  pled does not do so and therefore must be dismissed without prejudice.

  III.   Conclusion

         For the reasons detailed above, we GRANT Plaintiff's Motion to Interplead Funds

  and GRANT Plaintiff's Motion to Dismiss Counterclaim.

         USAA Life is hereby ORDERED to deposit the $250,000 life insurance proceeds,

  plus applicable interest, into the court's registry forthwith. The clerk is directed to accept

  the funds and deposit them into the disputed ownership fund. USAA Life does not at this

  time seek to be dismissed entirely from this action; accordingly, after depositing the

  funds, it shall remain a named party until further order of the court.

         IT IS SO ORDERED.



                   6/23/2020                           _______________________________
  Date: __________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana




                                                10
Case 4:19-cv-00279-SEB-DML Document 76 Filed 06/23/20 Page 11 of 11 PageID #: 385




  Distribution:

  Jackie R. Clowers
  APPLEGATE FIFER PULLIAM
  jclowers@afpfirm.com

  Ian P. Goodman
  PAGANELLI LAW GROUP
  ian@paganelligroup.com

  Anna Muehling Mallon
  PAGANELLI LAW GROUP
  amallon@paganelligroup.com

  Alan R. Trenz
  TRENZ & KNABE CO., LPA
  atrenz@trenzlaw.com




                                       11
